Title: From John Adams to Nathaniel A. Haven, 3 September 1821
From: Adams, John
To: Haven, Nathaniel A.



Sir
Montizillo Sept 3d 1821—

I have received your favour of August 27—and regret that it is not in my power to give you any positive information concerning the subject of it. I was not a member of the Convention which formed the Constitution but though I have conversed very freely with the members of that Convention, I never heard one of them hint at the anecdote you recite. It is not however entirely inconsistent with the character of Dr. Franklin. I do not love to write with perfect freedom what I know of that gentleman—He was so great a man and so useful to his species in the course of his long career that I would willingly forget his faults—if I could—but he was capable of any species of similation or dissimilation to preserve & increase his popularity to such a degree that I have  no doubt that he was capable of making such a motion I never knew a Congress that was indifferent to the cause of religion, but every Congress I ever knew has been extremely Jealous of religious liberty & anxious to avoid every thing which might give a superiority or preference of one denomination over another.
I am Sir with great regard for your own character as well as that of your grandfather your most obedient humb Sert—
J—A